DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
Claims 1, 7-8 & 10 are amended. Claim 6 is cancelled. Claims 15-20 are newly added. Claims 1-5 & 7-21 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, 9, 11, 13-16 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Croy (US 2019/0013518 A1).
Regarding claims 1, 3-4 & 7, Croy teaches a compound represented by LixM'nM''mAz (where 1 ≤ x ≤ 3; 2 ≤ z ≤ 4; 0.5 ≤ n ≤ 2; 0.05 ≤ m ≤ 1; m < n; 0.05 ≤ n+m ≤ 3; M’ comprises one 2- ([0018]). When n+m = 1; M’ is W; M’’ is La or Y, the resulting compound is represented by LixW(1-α)LaαO4 (where 1 ≤ x ≤ 3 and 0 < α < 0.5). However, for any value of α between 0 and 0.33, Croy’s compound reads on the compound of Formula 1 (where γ=δ=0) as claimed in claims 1, 3-4 & 7.
Regarding claim 5, Croy teaches the compound of claim 1 but is silent as to, in a crystal structure of the compound of formula 1, a portion of the lithium residing on a W crystallographic site. However, the instant specification discloses that when the lithium in formula 1 is present in excess of a stoichiometry of 2, the lithium resides on tungsten crystallographic sites ([0031]). Since lithium in the compound of Croy is present in a stoichiometry of 2 to 3, the excess lithium in Croy’s compound would similarly be expected to reside in a W crystallographic site.
Regarding claim 9, the compound of claim 1, as taught in Croy, constitutes a solid electrolyte composition which conducts lithium ions ([0065]).
Regarding claim 11, Croy teaches a positive electrode active material comprising a lithium transition metal oxide; and the compound of claim 1 on a surface of the lithium transition metal oxide ([0006]).
Regarding claim 13, Croy teaches a method of manufacturing the compound of claim 1, the method comprising: mixing precursors (i.e metal oxides or salts) in a wet or dry state by contacting a compound comprising lithium, a compound comprising tungsten and a compound 
Regarding claim 14, Croy teaches a method of manufacturing a lithium battery, the method comprising: providing a negative electrode, providing a positive electrode, disposing the compound of claim 1 on the positive electrode; and disposing the negative electrode on the positive electrode with a separator therebetween to manufacture the lithium battery ([0067]-[0068]).
Regarding claims 15-16 & 18-19, Croy teaches the compound of formula 1 where A is O2- as shown in the above rejection of claims 1, 3-4 & 7. However, Croy more broadly teaches that A can be at least one anion selected from the group consisting of O2-, N2- or F- ([0017]). Croy further teaches an exemplary embodiment which employ both O2- and F- as the anion A such that a portion of anion site A in the crystal structure of the compound is occupied by F- and the remaining portion is occupied by O2- ([0060]). It is noted that the amounts of F- and O2- in the compound are represented respectively by “δ” and “4- δ” where δ is from 0 to 0.3 ([0060]).  
Regarding claim 20, the compound of claim 15, as taught in Croy, constitutes a solid electrolyte composition which conducts lithium ions ([0065]).

Claims 1-4, 7-9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2020/0067072 A1).
Regarding claims 1-4 & 7-8, Choi teaches a compound represented by LixW1-yTayO4
Regarding claim 9, the compound of claim 1, as taught in Choi, constitutes a solid electrolyte composition which conducts lithium ions ([0031]).
Regarding claim 11, Choi teaches a positive electrode active material comprising a lithium transition metal oxide; and the compound of claim 1 on a surface of the lithium transition metal oxide ([0028]-[0030] & [0053]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (JP 2017135047 A) in view of Kuratani (US 20170005307 A1) and Choi (US 2020/0067072 A1).
Regarding claim 10, Kurihara teaches a separator comprising a porous film of polyethylene or polypropylene having many fine pores and Li2WO4 on the porous film ([0025]-[0027]) but is silent as the porous film being a microporous film and the compound of claim 1 being disposed on the porous film.							Kuratani teaches a separator for a lithium secondary battery, wherein the separator is a microporous film of a polyolefin such as polyethylene or polypropylene ([0004] & [0029]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a microporous film for the separator of Kurihara in order to imparting heat resistance while preventing the membrane from easily breaking when exposed to high temperatures as taught by Kuratani ([0029]).								Choi teaches a compound represented by LixW1-yTayO4 (where 0 < x ≤ 6 and 0 < y ≤ 0.5) ([0037]-[0040]) which reads on the compound represented by formula 1 in claim 1.			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to partially substitute a portion of W in the lithium tungstate compound of Kurihara with Ta to form the compound taught by Choi in order to produce a 2WO4 is known to be used both as a coating for positive electrode active materials ([0007]-[0009]) as well as a separator component ([0013]) as evidenced by Kurihara. Thus, Choi’s compound can be included in the separator to provide an additional migration pathway of lithium ions between the positive and negative electrodes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (JP 2017135047 A) in view of Choi (US 2020/0067072 A1).
Regarding claim 12, Kurihara teaches a lithium battery comprising: a negative electrode; a separator, and a positive electrode, wherein the separator is between the negative electrode and the positive electrode. However, Kurihara is silent as to the separator comprising the compound of claim 1.													Choi teaches a compound represented by LixW1-yTayO4 (where 0 < x ≤ 6 and 0 < y ≤ 0.5) ([0037]-[0040]) which reads on the compound represented by formula 1 in claim 1.			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to partially substitute a portion of W in the lithium tungstate compound of Kurihara with Ta to form the compound taught by Choi in order to produce a lithium alloy oxide compound which can serve as a migration pathway of lithium ions as taught by Choi ([0031]). While Choi mainly discusses use of the compound as a surface coating for the positive electrode active material, it is noted that Li2WO4 is known to be used both as a coating for positive electrode active materials ([0007]-[0009]) as well as a separator component ([0013]) .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2020/0067072 A1) in view of Croy (US 2019/0013518 A1).
Regarding claim 17, Choi teaches a compound represented by LiaM1bOc ([0032]) wherein M can be W (optionally including other elements [0035]), b is 1 and c is 4 in a specific embodiment ([0036]). However, Croy is silent as to an anion component Ayb in the compound.		Croy teaches the compound of formula 1 where A is O2- as shown in the above rejection of claims 1, 3-4 & 7. However, Croy more broadly teaches that A can be at least one anion selected from the group consisting of O2-, N2- or F- ([0017]). Croy further teaches an exemplary embodiment which employ both O2- and F- as the anion A such that a portion of anion site A in the crystal structure of the compound is occupied by F- and the remaining portion is occupied by O2- ([0060]). It is noted that the amounts of F- and O2- in the compound are represented respectively by “δ” and “4- δ” where δ is from 0 to 0.3 ([0060]).  						It would have been obvious to one of ordinary skill in the art, before effective filing date of the present invention, to partially substitute the O2- anion in Choi with another anion such as N2- or F- as art recognized equivalents for the same purpose (i.e anion component of a lithium-ion conductive coating on a positive electrode active material). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.	

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (JP 2017135047 A) in view of Croy (US 2019/0013518 A1).
Regarding claim 12, Kurihara teaches a lithium battery comprising: a negative electrode; a separator, and a positive electrode, wherein the separator is between the negative electrode and the positive electrode. However, Kurihara is silent as to the separator comprising the compound of claim 1.												Croy teaches the compound of formula 1 where A is O2- as shown in the above rejection of claims 1, 3-4 & 7. However, Croy more broadly teaches that A can be at least one anion selected from the group consisting of O2-, N2- or F- ([0017]). Croy further teaches an exemplary embodiment which employ both O2- and F- as the anion A such that a portion of anion site A in the crystal structure of the compound is occupied by F- and the remaining portion is occupied by O2- ([0060]). It is noted that the amounts of F- and O2- in the compound are represented respectively by “δ” and “4- δ” where δ is from 0 to 0.3 ([0060]).  						It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to partially substitute a portion of W in the lithium tungstate compound of Kurihara with an element M and to partially substitute a portion of the oxygen anion with another anion (i.e F-  or N2-) to form the compound taught by Croy in order to produce a compound which can conduct lithium ions as taught by Croy ([0065]). While Choi mainly discusses use of the compound as a surface coating for the positive electrode active material, it is noted that Li2WO4 is known to be used both as a coating for positive electrode active materials ([0007]-[0009]) as well as a separator component ([0013]) as evidenced by Kurihara. Thus, Croy’s compound can be included in the separator because it is conductive to lithium ions, .

Response to Arguments
Applicant’s arguments with respect to claims 1-5 & 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As shown in the above rejections, the subject matter of claims 1-5 & 7-21 is found to be obvious over the combined teachings of Choi, Croy, Kurihara and Kuratani. 							Thus, in view of the foregoing, claims 1-5 & 7-21 stand rejected.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  								A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727